Citation Nr: 1416660	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, to include the threshold issue of timeliness of a substantive appeal.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right little finger fracture, to include the threshold issue of timeliness of a substantive appeal.

3.  Propriety of the reduction in evaluation for hemorrhoids with secondary anemia from 20 percent to 0 percent, to include the threshold issue of timeliness of a substantive appeal.

4.  Entitlement to an evaluation in excess of 10 percent for a right upper thyroid nodule prior to May 19, 2010, and in excess of 30 percent thereafter, to include the threshold issue of timeliness of a substantive appeal.

5.  Entitlement to an effective date of service connection for a right knee disability prior to May 19, 2010.

6.  Entitlement to an effective date of service connection for a right little finger fracture disability prior to May 19, 2010.

7.  Whether a timely notice of disagreement (NOD) was filed with regard to the initial evaluation assigned for pseudofolliculitis barbae (PFB) in a September 1999 rating decision.

8.  Entitlement to service connection for bilateral stress fractures of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1975 to October 1978, and from December 1980 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1997, July 2002, July 2011, and January 2012 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA), and a January 2010 administrative decision by the Houston, Texas, RO.  The March 1997 decision denied service connection for bilateral stress fractures of the feet.  The July 2002 decision declined to reopen previously denied claims of service connection for the right knee sprain and the right little finger fracture.  In addition, the decision denied compensable ratings for PFB and the right upper thyroid nodule.  The decision also proposed that the rating for hemorrhoids with secondary anemia be reduced from a 20 percent rating to a noncompensable rating.  An April 2003 rating decision reduced the evaluation for hemorrhoids with secondary anemia to noncompensable effective July 1, 2003.  The January 2010 decision found no timely notice of disagreement (NOD) or substantive appeal had been filed with respect to a statement of the case and a rating decision that were issued in August 2004.  The July 2011 decision granted in part an increased evaluation for a thyroid nodule.  In January 2012, service connection was granted for right knee and right little finger disabilities, and initial evaluations and effective dates were assigned.  

In the January 2011 statement of the case, the RO characterized the appeal as involving the filing of a timely NOD and the RO noted that the Veteran's contentions referred to issues decided in the August 2004 rating decision.  That decision in part granted an increased evaluation for the right upper thyroid nodule to 10 percent effective April 2, 2001.  However, in a March 2010 notice of disagreement the Veteran asserted that the issues that had been appealed were the propriety of the reduction in the rating for the hemorrhoids disability, an increased evaluation for the right upper thyroid nodule, and service connection for the right little finger injury and the right knee sprain.  See also a notice of disagreement and VA Form 21-4138 statement of the Veteran dated in May 2010, Veteran's letter to a congressional representative dated in June 2010, a VA Form 21-4138 dated in November 2010, and the Veteran's VA Form 9 dated in February 2011.  These four issues were addressed in the August 2004 statement of the case.  Moreover, the Veteran testified at an April 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.  At that hearing it was clear that the Veteran is alleging perfection of an appeal following issuance of an August 2004 statement of the case (SOC).  In light of the favorable decision below, the Veteran is not prejudiced by a decision on the clarified issue.  Further, although a total of eight issues were listed on the SOC, the Veteran has very clearly and specifically addressed the timeliness of an appeal with respect to only the four issues addressed in his notice of disagreement.  While he did submit a supplemental claim in May 2010 for other issues that were addressed in the August 2004 statement of the case, he did not assert that he had filed a timely substantive appeal with respect to those claims.  

The Board has recharacterized the underlying issues with regard to the right knee and the right little finger to reflect the correct procedural status of those claims; while the RO appears to have reopened the previously denied claims in the August 2004 SOC, and eventually granted service connection in the January 2012 decision, the Board must consider the new and material evidence issues in the first instance.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Further, the issue with regard to the evaluation of hemorrhoids has been recharacterized to reflect that the Veteran has consistently alleged not entitlement to an increased rating, but entitlement to restoration of his 20 percent evaluation.

In August 2004, the RO granted an increased, 10 percent evaluation for a thyroid disability, effective from April 1, 2001.  In July 2011, a yet higher 30 percent evaluation was assigned effective May 19, 2010.  As these awards do not represent the highest possible evaluations, the matter is considered to remain on appeal; it has been recharacterized to reflect the currently assigned evaluations and effective dates.

The Board notes that the Veteran appears to raise claims of clear and unmistakable error (CUE) in a March 1997 decision with regard to the denials of service connection for disabilities of his right little finger and his right knee.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of appropriate effective dates of service connection for the right knee and right little finger, evaluation of a right upper thyroid nodule, service connection for bilateral stress fractures of the feet, and timeliness of an NOD with regard to evaluation of PFB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO declined to reopen previously denied claims of service connection for right knee and right little finger disabilities; denied an increased evaluation for a thyroid nodule; and proposed reduction of the evaluation for hemorrhoids with anemia.

2.  In August 2002, the veteran filed an NOD with regard to the denial of reopening of claims of service connection for right knee and right little finger disabilities.

3.  In an April 2003 rating decision, the RO implemented the proposed reduction of the evaluation for hemorrhoids with anemia from 20 percent to 0 percent.

4.  In an April 2003 NOD the Veteran objected to the reduction, and the evaluation assigned for a thyroid nodule.

5.  The RO issued an SOC on August 3, 2004; previously denied claims were reopened and denied on the merits, and an increased 10 percent evaluation was assigned for a thyroid disability, effective from April 1, 2001.

6.  Correspondence manifesting an intent to pursue appeals with regard to service connection for a right little finger fracture and a right knee disability, and evaluations of the thyroid and hemorrhoid disabilities was received by the RO on September 29, 2004.

7.  In a January 2012 decision, the RO granted service connection for a right knee sprain and residuals of a right little finger fracture, each effective from May 18, 2010.

8.  Within 30 days of issuance of a proposed reduction in evaluation for hemorrhoids with anemia, the Veteran requested a hearing on the matter; no hearing was ever held.


CONCLUSIONS OF LAW

1.  A substantive appeal was timely filed with respect to the July 2002 rating decision and August 2004 SOC, with regard to this issues of service connection for a right little finger fracture and a right knee disability, and evaluations of the thyroid and hemorrhoid disabilities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).

2.  The criteria for dismissal of an appeal to reopen a previously denied claim of service connection for a right knee disability are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).

3.  The criteria for dismissal of an appeal to reopen a previously denied claim of service connection for a right little finger fracture are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).

3.  The reduction in evaluation for hemorrhoids with secondary anemia from 20 percent to 0 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, the issue regarding timeliness of the substantive appeal, the propriety of the reduction, and jurisdiction over the reopening of right knee and right little finger claims are solely ones of statutory and regulatory interpretation.  In such cases, the VCAA has no application.  DeLa Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Timeliness

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information; a substantive appeal must identify the issues being appealed (specifying some or including all), and present specific allegations of error by VA in denying the claim.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.30, 20.302(b).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  The RO is authorized to close an appeal for the failure to submit a timely response to the SOC.  38 C.F.R. § 19.32.  

On August 3, 2004, the RO issued an SOC on eight issues disagreed with by the Veteran, stemming from a July 2002 rating decision.  As the SOC was issued more than one year after the rating decision being appealed, the Veteran had 60 days from the date of mailing of the SOC in which to perfect his appeals.  In this case, as the 60th day fell on a Saturday, the Veteran has until Monday, October 4, 2004.

No VA Form 9 was received in that period with regard to any issue.  The Board has therefore considered whether any of the several pieces of correspondence received between August 3 and October 4, 2004, manifest the necessary information to be accepted as a substantive appeal in lieu of a Form 9.

With regard to appeals involving the right knee disability, the right little finger fracture, the evaluation of a thyroid nodule, and the reduction in evaluation of hemorrhoids, correspondence received September 29, 2004, very clearly meets the criteria for a substantive appeal.  The Veteran named each condition individually and addressed specific evidence and argument in relation to each.  He also discussed them in terms of an ongoing claim, thereby relating them back to the still-pending SOC.

Therefore appeals regarding the issues of whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, whether new and material evidence has been received to reopen a previously denied claim of service connection for a right little finger fracture, evaluation of a right upper thyroid nodule, and propriety of the reduction in evaluation for hemorrhoids with secondary anemia form 20 percent to 0 percent are perfected.  

With regard to the perfected appeals, the Board will address the underlying claims herein as appropriate.

Reopening of Previously Denied Claims

The July 2002 rating decision declined to reopen previously denied claims of service connection for a right knee disability and a right little finger fracture.  The Veteran appealed this decision, and in August 2004, the RO reopened the claims in an SOC, but denied the underlying service connection claims on the merits.

As is discussed above, the Veteran in fact perfected those appeals for service connection.  However, the RO, believing the Veteran's correspondence to represent new claims, processed such to issuance of a January 2012 rating decision in which the ultimate appellate issues of service connection for a right knee disability and a right little finger fracture were granted.  This decision represents a full grant of the benefit sought in the appeal of the July 2002 decision, rendering that appeal moot.  

Because the benefit sought has been granted, there remains no question of law or fact for consideration by the Board with regard to those appeals.  The January 2012 grants of service connection have deprived the Board of jurisdiction.  The appropriate action in such cases is to dismiss the matter.  

Reduction

It is the policy of VA to afford assigned evaluations the greatest degree of stability possible. Special protections are afforded ratings which have stabilized, or which have been in place for extended periods of time.  38 C.F.R. §§ 3.344, 3.951.  The protections are not, however, absolute.  If improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.  Such revisions must be undertaken in accordance with the due process protections of 38 C.F.R. § 3.105.

In the case of reductions in evaluations, VA must issue a proposed rating decision informing the Veteran of the reasons and bases for such.  The Veteran then has 60 days in which to respond and submit additional evidence as to why the proposed reduction should not be implemented.  At the conclusion of those 60 days, the reduction may be implemented, effective the first day of the month following a second 60 day period from the date of notice of the final decision.  38 C.F.R. § 3.105(e).

However, the regulation also provides that the Veteran may request a predetermination hearing following notice of the proposed reduction; any such request must be received within 30 days of the notice of proposed reduction.  If such a request is received within the 30 days, "benefit payments shall be continued at the previously established level pending a final determination" on the proposed action. 38 C.F.R. § 3.105(i)(1).

In July 2002, the RO proposed to reduce evaluation of the Veteran's service-connected hemorrhoids with anemia from 20 percent to 0 percent.  In August 2002, within 30 days of the issuance of the proposed reduction, the Veteran submitted a request for a personal hearing on a number of issues, among them the proposed reduction.  

The RO notified the Veteran of the scheduling of a March 2003 hearing; though it was apparently sent to an incorrect address, the Veteran did receive it.  Several weeks prior to the scheduled hearing, the Veteran notified VA that because he was incarcerated, he would be unable to appear as scheduled.  He did not cancel the hearing request, but instead asked that VA request "special transportation arrangements" from the Texas Department of Criminal Justice (TDCJ).  

On April 9, 2003, notice of an April 4, 2003, rating decision implementing the proposed reduction, effective from July 1, 2003, was sent to the Veteran.  A week later, in April 16, 2003, correspondence, the RO informed the Veteran that it needed TDCJ forms to request his transport for a hearing, and asked that he obtain and forward such.  The Veteran filed an NOD with the reduction on April 30, 2003, and noted the failure to provide the requested hearing.

While the RO did initially schedule a predetermination hearing, the Veteran with good cause requested rescheduling of that hearing.  By regulation, no reduction could take place while that request was pending.  The RO, however, proceeded with the reduction and only then took steps to arrange for a rescheduled hearing.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Board is aware of the difficulty in arranging for hearings for incarcerated Veterans.  It may well be that proper arrangements for the Veteran's transport could not have been made, and he would be definitively unable to appear.  In such instances VA has an obligation to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Alternatives to an in-person hearing may be offered, such as a written brief, or an appearance by a representative.

However, it is not relevant here whether a hearing or its equivalent could or could not have eventually been arranged.  The RO took action to reduce the evaluation for hemorrhoids with anemia a full week prior to taking any action to investigate such possibilities.  Even if no hearing arrangement could be reached, any reduction would have been delayed until after such had been determined.

Accordingly, the RO violated the due process protections of 38 C.F.R. § 3.105(e) and (i).  The reduction is void ab initio, and restoration of the 20 percent evaluation for hemorrhoids with anemia is warranted from July 1, 2003.

This determination implies no findings regarding the factual entitlement to such rating, and in no way impairs the ability of VA to again undertake reduction proceedings, should such be warranted.


ORDER

A timely substantive appeal was filed with regard to a July 2002 rating decision which reopened previously denied claims of service connection for right knee and right little finger disabilities and denied the underlying claims, denied an increased evaluation for a right upper thyroid nodule, and declined to restore a 20 percent evaluation for hemorrhoids with anemia; the appeals of these issues are perfected.  To this extent only, the appeal is granted.

The appeal to reopen a previously denied claim of service connection for a right knee disability is dismissed.

The appeal to reopen a previously denied claim of service connection for a right little finger fracture is dismissed.

Restoration of a 20 percent evaluation for hemorrhoids with anemia from July 1, 2003, is granted.


REMAND

Remand is required with respect to the remaining outstanding appeals.

Thyroid Nodule

Since the August 2004 SOC, extensive evidence regarding the severity of the Veteran's thyroid disability has been associated with the claims file.  However, this evidence was not considered in the context of the merits of the Veteran's appeal for an increased evaluation.  The RO did consider the assigned evaluation in a July 2011 rating decision, but that review was based on evidence from 2009 forward, reflecting the erroneous belief that a May 2010 claim governed the issue.

As is found above, the claim has actually been open since 2001, from a claim underlying the July 2002 rating decision.  Remand is necessary to allow the AOJ to review the totality of the evidence over the entire appeal period.

Further, the Board notes that the July 2011 rating decision refers to "electronic review" of VA medical records.  However, such records are not associated with the Veteran's Virtual VA or VBMS files.  The Board therefore has no way of reviewing the records.  On remand, the records must actually be associated with the file, to facilitate appellate review.

Right Knee, Right Little Finger, PFB, and Stress Fractures

With regard to each of these issues, the record reflects a rating decision or administrative decision denying entitlement to some benefit or action, followed by an expression of disagreement from the Veteran.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In a March 1997 rating decision, service connection for bilateral stress fractures of the feet was denied.  In October 1997, the Veteran submitted additional evidence, and stated it was in reference to his NOD with regard to his feet.  While it is not clear that any prior submission constituted an NOD on the denial of service connection for bilateral stress fractures, the October 1997 communication must be accepted as one.  No action has been taken with regard to that NOD.

In September 1999, the RO granted service connection for PFB, and assigned an initial 0 percent evaluation.  In May 2001, the Veteran stated that he disagreed with the rating given for PFB.  The RO informed him in July 2001 that this NOD was not timely; the Veteran then filed an NOD to the administrative denial that same month.  No action was taken on the Veteran's objection regarding the timeliness of his submission.

In a January 2012 rating decision, the RO granted service connection for a right knee sprain and the fracture of the right little finger, each effective from May 19, 2010, the date the RO determined the claim had been received.  In April 2012, at the Board hearing, the Veteran objected to the assigned effective dates, arguing that if his appeal for a finding of a timely substantive appeal in 2004 were granted, the currently assigned effective dates would be incorrect.  These statements must be taken as an NOD to the effective date of May 19, 2010.  As the disagreement was expressed after certification of the case to the Board, no action has yet been taken on the NOD.

Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect his appeals.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical centers in Temple (Central Texas Health Care), San Antonio (South Texas Health Care), and Houston, Texas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of September 2001 to the present.

2.  Issue an SOC regarding the issues of earlier effective dates of service connection for right knee and right little finger disabilities, service connection for bilateral stress fractures of the feet, and the timeliness of the NOD to the initial evaluation for PFB.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


